DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 08/28/2022 is acknowledged and entered.

Claims 59-68 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 59-68 are currently pending.

Election/Restrictions
Applicant’s election of Group II (Claims 63-66 and 68) in the reply filed on 08/28/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected invention is as follows: “Applicant elects the claims of group II for prosecution (Claims 63-66 and 68, drawn to treatment methodology using the combination of pemafibrate and clopidogrel)”.

Claims 59-62 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/2022.  Accordingly, claims 63-66 and 68 are under consideration in this Office Action.
Priority
As stated in the Application Data Sheet (ADS) filed on 03/30/2022, this present application is a continuation (CON) of 16/626,748, filed on 12/26/2019.  16/626,748 is a 371 of PCT/JP2018/024954, filed on 06/29/2018.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/626,748, filed on 06/30/2017.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 06/30/2017 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63-66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63, and all claims depending therefrom, are indefinite for the recitation of ‘of from’ because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds regarding the claimed dosage of pemafibrate.  The term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Thus, claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  It is suggested that this recitation be replace with ‘range of’.

Allowable Subject Matter
Claim 68 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 8, 2022